      2:20-cv-04462-RMG          Date Filed 12/23/20      Entry Number 1        Page 1 of 8




                            UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF SOUTH CAROLINA
                                CHARLESTON DIVISION

 ALEX TRIA and JESUS TRIA,              )                  C/A: 2:20-cv-4462-RMG
 on behalf of themselves and all others )
 similarly situated,                    )
                                        )
                 Plaintiffs,            )                          FLSA
                                        )                    COLLECTIVE ACTION
         v.                             )
                                        )                  JURY TRIAL DEMANDED
 FUJI SUSHI BAR & GRILL OF SC, LLC, )
 d/b/a FUJI SUSHI BAR & GRILL and       )
 QIN JIANG, INDIVIDUALLY,               )
                                        )
                 Defendants.            )


       Plaintiffs, Alex Tria (“Alex”) and Jesus Tria (“Jesus”), on behalf of themselves and all

others similarly situated, (“Plaintiffs”), complaining of the acts of Defendants Fuji Sushi Bar &

Grill of SC, LLC d/b/a Fuji Sushi Bar & Grill (“Fuji”); and Qin Jiang (“Jiang”), individually, (Fuji

and Jiang collectively “Defendants”) allege as follows:

                                     NATURE OF CLAIM

       1.      This action is brought individually and as a collective action for actual damages,

liquidated damages, attorneys’ fees and costs, and for other relief under the Fair Labor Standards

Act of 1938, as amended, 29 U.S.C. § 201, et seq. (“FLSA”). The collective action provisions

under the FLSA, § 216(b), provide for opt-in class participation.

       2.      This action is also brought individually and as a class action for payment of wages

and for other relief under the South Carolina Payment of Wages Act, South Carolina Code Ann. §

41-10-10, et. seq. (“SCPWA”). These claims are proposed as opt-out class claims under Rule 23

of the Federal Rules of Civil Procedure.
      2:20-cv-04462-RMG           Date Filed 12/23/20       Entry Number 1       Page 2 of 8


Complaint
Tria v. Fuji Sushi Bar & Grill

                             PARTIES, JURISDICTION, and VENUE

       3.      Plaintiffs reallege each and every allegation contained in the above paragraphs as

if repeated here verbatim.

       4.      Alex is a citizen and resident of Berkeley County, South Carolina.

       5.      Jesus is a citizen and resident of Berkeley County, North Carolina

       6.      Fuji is a South Carolina limited liability company maintaining offices and agents

in Charleston, South Carolina. Fuji is an employer of individuals and operates a restaurant in

Charleston County, South Carolina, doing business as Fuji Sushi Bar & Grill.

       7.      Upon information and belief, Jiang is a citizen and resident of Charleston, South

Carolina, and is an owner and/or member of Fuji, or otherwise is an individual who had the

authority to establish the specific policies of wages of Plaintiffs while employed at the Fuji.

       8.      Alex was employed at Fuji. A substantial part of the events giving rise to these

claims occurred in Charleston County.

       9.      Jesus was employed at Fuji. A substantial part of the events giving rise to these

claims occurred in Charleston County.

       10.     This court has federal question jurisdiction pursuant to 28 U.S.C. § 1331 based

upon Plaintiffs’ claims under the FLSA.

       11.     Plaintiffs brings this action, as an opt-in Collective Action pursuant to 29 U.S.C. §

216(b), on behalf of a class of individuals defined as follows: nonexempt employees of Defendants

at any time within the three (3) years prior to joining this lawsuit.

       12.     Plaintiffs also bring this action as an opt-out class action under Rule 23 of the

Federal Rules of Civil Procedure, on behalf of a class of individuals defined as follows: nonexempt

employees of Defendants at any time within the three (3) years prior to the filing of this lawsuit.



                                                  2
      2:20-cv-04462-RMG            Date Filed 12/23/20      Entry Number 1        Page 3 of 8


Complaint
Tria v. Fuji Sushi Bar & Grill

       13.     Upon information and belief, this action satisfies the requirements of Fed. R. Civ.

P. 23(a), as alleged in the following particulars:

               a.      The proposed Plaintiff class is so numerous that joinder of all individual

       members in this action is impracticable;

               b.      There are questions of law and/or fact common to the members of the

       proposed Plaintiff class;

               c.      The claims of Plaintiff are typical of the claims of the proposed Plaintiff

       class; and

               d.      Plaintiff will fairly and adequately protect the interests of the class.

       14.     In addition, upon information and belief, this action satisfies one or more of the

requirements of Fed. R. Civ. P. 23(b), because the questions of law and/or fact common to the

members of the proposed Plaintiff class predominate over any questions affecting only individual

members, and a class action is superior to other available methods for the fair and efficient

adjudication of the controversy.

       15.     Venue in this District and in this Division is appropriate pursuant to 28 U.S.C.

1391(b)(2) and 1391(c), as a substantial part of the events giving rise to the claims herein occurred

in this Division, the Defendants have extensive and deliberate contacts in this Division, and one

of the individual Defendants is a resident of this Division.

       16.     Based upon the above, jurisdiction and venue are proper in this court and division.

       17.     The work and pay records of Alex, Jesus, and the members of the putative class are

in the possession, custody, and/or control of Defendants, and Defendants are under a duty, pursuant

to section 11(c) of the FLSA, 29 U.S.C. § 211(c), and the regulations of the United States

Department of Labor, to maintain and preserve such payroll and other employment records from



                                                     3
      2:20-cv-04462-RMG             Date Filed 12/23/20     Entry Number 1        Page 4 of 8


Complaint
Tria v. Fuji Sushi Bar & Grill

which the amount of Defendants’ liability can be ascertained. Plaintiffs request an order of this

Court requiring Defendants to preserve such records during the pendency of this action.

                                               FACTS

       18.     Plaintiffs reallege each and every allegation contained in the above paragraphs as

if repeated here verbatim.

       19.     Defendants own and / or operate Fuji.

       20.     Defendant Jiang exercises operational control over Fuji. On information and belief,

Jiang is involved in the decisions to set the wages and pay for Plaintiffs, or he hired the individuals

to whom he delegated this authority, therefore, Jiang is individually liable to Plaintiffs.

       21.     Alex was employed by Fuji from approximately May of 2017 through July of 2019

as a bartender, server, front-of-house manager, and host.

       22.     Jesus was employed by Fuji from approximately 2015 through June of 2019 as a

head server, bartender, and host.

       23.     Defendants paid Alex, Jesus, and on information and belief all Plaintiffs, an hourly

wage that varied depending on the position Plaintiffs worked.

                              FOR A FIRST CAUSE OF ACTION
                              Violation of Fair Labor Standards Act
                                          29 U.S.C. § 207
                             (Failure to Pay Proper Overtime Wage)

       24.     Plaintiffs reallege each and every allegation contained in the above paragraphs as

if repeated here verbatim.

       25.     At all times relevant to this Complaint, Defendants engaged in interstate commerce

or in the production of goods for commerce as defined by 29 U.S.C. § 203(r) and 203(s).

       26.     At all times relevant to this Complaint, Defendants’ annual gross volume of sales

made or business done was not less than Five Hundred Thousand and 00/100 dollars


                                                  4
      2:20-cv-04462-RMG          Date Filed 12/23/20     Entry Number 1        Page 5 of 8


Complaint
Tria v. Fuji Sushi Bar & Grill

($500,000.00). Alternatively, Plaintiffs worked in interstate commerce so as to fall within the

protection of the FLSA.

        27.    The business of Defendants was and is an enterprise engaged in commerce as

defined by 29 U.S.C. § 203(s)(1) and, as such, Defendants are subject to, and covered by, the

FLSA.

        28.    Pursuant to the terms of the FLSA, 29 U.S.C. § 207, an employer must pay a

nonexempt employee time and a half for all hours worked over forty (40) hours in a workweek.

        29.    Defendants failed to pay Plaintiffs and all other similarly situated employees the

proper amount for all hours worked over forty (40) hours in a workweek or overtime hours worked.

        30.    Defendants have violated the FLSA, 29 U.S.C. § 207, by either a willful violation of

the FLSA or in reckless disregard of the FLSA and the rights of Plaintiffs.

        31.    As such, Plaintiffs seek to recover from Defendants the following damages:

               a.     actual damages for a three-year period;

               b.     liquidated damages of an equal amount;

               c.     reasonable attorney’s fees and costs and disbursements of this action; and

               d.     an order from this Court requiring Defendants to comply with the FLSA.


                           FOR A SECOND CAUSE OF ACTION
                           (South Carolina Payment of Wages Act)
                                (Individual and Class Action)

        32.    Plaintiffs, on behalf of themselves and all similarly situated employees, reallege

and incorporate by reference all preceding paragraphs as if they were set forth herein verbatim.

        33.    Each Defendant is an “employer” as defined by the South Carolina Payment of

Wages Act, S.C. Code Ann. § 41-10-10(1).

        34.    Defendants employed Plaintiffs and the members of the Plaintiffs’ class within the


                                                5
      2:20-cv-04462-RMG          Date Filed 12/23/20      Entry Number 1        Page 6 of 8


Complaint
Tria v. Fuji Sushi Bar & Grill

State of South Carolina.

       35.     Plaintiffs worked for Defendants with the clear understanding and agreement with

Defendants that their compensation would be consistent with all applicable laws, including state

wage laws.

       36.     Plaintiffs agreed to work for Defendants and Defendants agreed to pay Plaintiffs

the proper wages for all hours worked.

       36.     Defendants failed to pay Plaintiffs the wages they had promised.

       37.     SCPWA § 41-10-10(2) defines wages as “all amounts at which labor rendered is

recompensed, whether the amount is fixed or ascertained on a time, task, piece, or commission

basis, or other method of calculating the amount and includes vacation, holiday, and sick leave

payments which are due to an employee under any employer policy or employment contract.”

       38.     Pursuant to the SCPWA § 41-10-40(C), “[a]n employer shall not withhold or divert

any portion of the employee’s wages unless the employer is required or permitted to do so by state

or federal law or written authorization.

       39.     Defendants actions were willful, and Defendants have no bona fide reason why they

took this action.

       40.     Pursuant to S.C. Code § 41-10-80(C), Plaintiffs and the members of the Plaintiffs’

class are entitled to recover in this action an amount equal to three times the full amount of their

deducted wages, as outlined above, plus costs and reasonable attorney’s fees.

       WHEREFORE, having fully set forth their allegations against Defendants, Plaintiffs

respectfully request that the Court enter judgment for the following relief:

               a.      An order authorizing the sending of appropriate notice to current and former

       employees of Defendants who are putative members of the collective action, but have yet



                                                 6
      2:20-cv-04462-RMG             Date Filed 12/23/20    Entry Number 1        Page 7 of 8


Complaint
Tria v. Fuji Sushi Bar & Grill

       “opted-in,” under the FLSA;

               b.      An order prohibiting Defendants from violating the FLSA, particularly the

       Tip Credit, in the future;

               c.      For Plaintiffs, under the first and second causes of actions:

                       i.        actual damages in an amount to be determined;

                       ii.       liquidated damages of an equal amount;

               d.      An order certifying a class action under Rule 23 of the Federal Rules of

       Civil Procedure to remedy the class-wide violations of the South Carolina Payment of

       Wages Act;

               e.      Actual damages in the amount of wages due under SCPWA;

               f.      Treble damages pursuant to SCPWA;

               g.      Reasonable attorney’s fees and costs;

               h.      Injunctive relief ordering Defendants to amend their wage and hour policies

       to comply with applicable federal and state laws; and

               i.      Such further relief as the Court deems just and proper.

       Plaintiffs request a trial by jury.

                                      (Signature page to follow.)




                                                  7
      2:20-cv-04462-RMG          Date Filed 12/23/20   Entry Number 1     Page 8 of 8


Complaint
Tria v. Fuji Sushi Bar & Grill

                                                  s/Bruce E. Miller
                                                  Bruce E. Miller, Esq. (Fed Bar No. 3393)
                                                  BRUCE E. MILLER, P.A.
                                                  147 Wappoo Creek Drive, Suite 603
                                                  Charleston, SC 29412
                                                  T: 843.579.7373
                                                  F: 843.614.6417
                                                  bmiller@brucemillerlaw.com

                                                  ATTORNEY FOR PLAINTIFFS


CHARLESTON, SC

December 23, 2020




                                              8
